Citation Nr: 1700580	
Decision Date: 01/09/17    Archive Date: 01/18/17

DOCKET NO.  09-06 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Carolyn J. Kerr, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from April 1977 to July 1978.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In May 2010, the Veteran testified during a hearing at the RO before the undersigned.  A transcript of the hearing is of record.

In August 2010 and November 2011, the Board remanded the Veteran's case to the Agency of Original Jurisdiction (AOJ) for further development.

In a September 2012 unappealed decision, the Board denied service connection for a bipolar/schizoaffective disorder and an anxiety disorder.  At that time, the Board remanded the Veteran's claim of service connection for PTSD to the AOJ for further development.  In an August 2013 decision, the Board denied the claim for service connection for PTSD.

The Veteran appealed the Board's August 2013 decision to the United States Court of Appeals for Veterans Claims (Court).  In that litigation, the VA General Counsel and the appellant agreed to a Joint Motion for Remand, finding that a November 2010 VA examination was for mental disorders other than PTSD.  The parties agreed that the August 2013 Board decision should be vacated and remanded to the Board for further development.  A copy of the Court's April 2014 Order granting the Joint Motion is in the claims file.

In September 2014, the Board again remanded the Veteran's case to the AOJ for further evidentiary development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In September 2014, the Board directed a VA examiner (specifically, a psychiatrist) to determine if the Veteran had PTSD or a depression disorder due to active service.

In April 2015, a VA psychiatrist-examiner concluded that the Veteran did not have PTSD.

Thereafter, VA received records of the Veteran's regular treatment by B.L., PhD, at the Autism Society of Minnesota showing PTSD as a secondary diagnosis from January through October 2015 (10/14/15 VBMS Medical Treatment Record Non Government Facility, pp. 9-14).  In January 2015, it was noted that the Veteran felt hopeless and that VA was monitoring him.  He was unwilling to let go of anger at VA and had some paranoid idea about VA.  Dr. B.L. observed that the Veteran "has difficulty seeing [the] past as past (PTSD?)".  Id. at 14.  PTSD is reported in subsequent clinical records.  Clarification from Dr. B.L. is warranted as to the stressful events on which the PTSD diagnosis is based.

In January 2016, a VA psychologist reviewed the Veteran's medical records, including those from the Autism Society of Minnesota added to the file after the April 2015 VA examination, and provided an addendum opinion (1/7/16 VVA C&P Exam).  The examiner concluded that the April 2015 VA examiner's findings did not need to be amended based on the records from the Autism Society of Minnesota records.  His rationale weighed the evidence but did not provide an adequate explanation of the medical principles involved.  Essentially, the opinion was not fully responsive to the question posed, as it did not directly address why the private diagnoses of PTSD should or should not be deemed valid.  Hence, the Board cannot rely on this opinion.

Additionally, it is unclear whether a 2013 VA psychologist or the 2015 VA examiner found that the appellant had a depression disability that clearly and unmistakably pre-existed service and was not aggravated by active service.

In April 2013, a VA psychologist evaluated the Veteran and observed that "[g]iven the testing results and [V]eteran's history, psychiatric problems were present during his childhood and were exacerbated later on in adulthood through continued drug abuse and periods of high stress (e.g., military service, deployment) and unexpected stressors (e.g., death of mother, move to CA)".  (9/22/14 VBMS CAPRI (2nd set), p. 20).

The Veteran's April 2015 VA examination Axis I diagnoses include bipolar I disorder with psychotic features and substance-induced mood disorder.  The VA psychiatrist-examiner opined that the Veteran's psychiatric diagnoses were mostly likely caused by genetic factors, possible oxygen deprivation at birth, very early childhood abuse, and severe and prolonged substance abuse from childhood to present.  The examiner noted evidence of significant substance use, mood symptoms, depression, interpersonal difficulties, difficulties with academic/vocational functioning (that) were all present prior to entering military service.

The appellant's March 1977 enlistment examination report is negative for complaints or findings of a psychiatric disorder (1/16/81 VBMS STR Medical, page 11).  On a report of medical history completed at that time, the appellant denied having or ever having had depression, nervousness, or other psychiatric symptoms.  Id. at 13.  Therefore, he is presumed sound at service entrance and that presumption can only be rebutted by clear and unmistakable evidence that the disability pre-existed service and was not aggravated in service.  38 U.S.C.A. § 1111 (West 2014).  It is unclear if he had a depression disability that clearly and unmistakably pre-existed service and was not aggravated by active service.

An addendum opinion is needed.



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Request that Dr. B.L., at the Autism Society of Minnesota, clarify in writing whether the Veteran has PTSD at present or at any time during the claim period (since January 2008).  If so, the examiner should identify the stressful events upon which that diagnosis is based.

2. After completing the development requested above, return the appellant's claims file to the VA physician-examiner who conducted the Veteran's April 2015 VA PTSD examination (or a similarly qualified psychiatrist but not the psychologist who provided the January 2016 addendum) for further comment as to whether the Veteran has PTSD or a depression disorder related to active service.  A clinical examination should be scheduled if deemed warranted by the psychiatrist-examiner.  The examiner should review the Veteran's medical records to particularly include records of his treatment by Dr. B.L at the Autism Society of Minnesota from January to October 2015.

a. Does the Veteran have PTSD at present or at any time since January 2008 and, if so, is such PTSD related to his fear of hostile military or terrorist activity while on active duty in Aviano, Italy, in 1978?  Clarify whether such claimed stressor is adequate to support a diagnosis of PTSD.

b. The examiner should opine as to whether any current depression disability (any depression disability diagnosed since 2008) clearly and unmistakably pre-existed service and, if so, whether the disability was clearly and unmistakably not aggravated (underwent no permanent increase in disability) by active service beyond the normal progression of the disease.

c. The examiner should state whether, at any time since 2008, it is at least as likely as not that the appellant has had depression.  If so, the examiner should state whether such disability is at least as likely as not due to or the result of the appellant's active military service.

d. If, for whatever reason, this examiner is no longer available or able to provide additional comment, then obtain additional comment from another equally qualified examiner.  In either eventuality, it may be necessary to have the Veteran reexamined, but this is left to the designee's discretion.

e. The examiner is advised that the term "clear and unmistakable evidence" means evidence that cannot be misunderstood or misinterpreted and is undebatable.  It is an onerous evidentiary standard, requiring that the preexistence of a condition and the non-aggravation result be undebatable. 

f. The examiner should provide reasons for each opinion given. 

g. If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

h. The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions. 

i. If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

3. If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


							(CONTINUED ON NEXT PAGE)







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




